     Case: 1:16-cv-04271 Document #: 86 Filed: 10/12/18 Page 1 of 7 PageID #:4382



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WISCONSIN CENTRAL LTD.,                        )
                                               )            Case No. 1:16-cv-04271
                     Plaintiff,                )
v.                                             )            Honorable Andrea R. Wood
                                               )
SOO LINE RAILROAD COMPANY,                     )
                                               )
                     Defendant.                )
                                               )


   DEFENDANT AND COUNTERCLAIM PLAINTIFF SOO LINE RAILROAD
 COMPANY'S MOTION REGARDING SOO LINE'S FEES, EXPENSES, AND COSTS

       Defendant and Counterclaim Plaintiff Soo Line Railroad Company ("Soo Line")

respectfully moves the Court for an order for attorneys' fees, expenses, and costs pursuant to Fed.

R. Civ. P. 54(d) and Local Rules 54.1 and 54.3, and specifically requests that the Court establish

a timeline for the exchange of all fee and cost-related information under the process set forth in

Local Rule 54.3(d).1 Soo Line requests that the Court establish a procedure based on Local Rule

54.3(d) in order to determine Soo Line's fees, expenses, and costs incurred in this action, as well

as the fees, expenses, and costs in the underlying Kreher Park litigation to the extent that the

Court believes that such process would be appropriate for those fees, expenses, and costs.

       On September 30, 2018, this Court entered a Memorandum Opinion and Order denying

Plaintiff and Counterclaim Defendant Wisconsin Central Ltd.'s ("WCL") motion for summary

judgment, and granting Soo Line's motion for summary judgment, finding that WCL breached its


       1
         Local Rule 54.3(b) provides that if the Court has not issued an order regarding a fee
motion, a party may file a Rule 54 motion and then conduct a post-filing exchange of
information and attempt to agree on fees and costs under Local Rule 54.3(d). The parties
conducted an initial meet and confer regarding Soo Line's motion on October 8, 2018.
    Case: 1:16-cv-04271 Document #: 86 Filed: 10/12/18 Page 2 of 7 PageID #:4383



indemnity obligations to Soo Line in violation of the APA [Docket No. 84]. The Court then

entered a final Judgment against WCL and in favor of Soo Line, terminating this case. [Docket

No. 85].

       All that remains is for the Court to award Soo Line (1) the damages caused by WCL's

breach of the APA, which include (a) Soo Line's $5.25 million settlement payment (with

interest) to the EPA and Northern States Power ("NSP"); (b) Soo Line’s fifty-percent share of

expert fees and costs incurred in the Kreher Park litigation; and (c) all attorneys' fees, costs, and

expenses from the underlying Kreher Park litigation; (2) its attorneys' fees, costs, and expenses

incurred in the instant litigation; and (3) prejudgment interest on Soo Line's damages award. Soo

Line estimates its total damages, fees, expenses, and costs, as follows:

   Category                                           Amount
   Settlement (with pre-payment interest)             $5,259,555
   Fees, Expenses, and Costs for Kreher Park $5,853,792
   Litigation (including expert fees and costs)
   Fees, Expenses, and Costs for Current Litigation $1,794,286 (to date)
   (to date)
   Prejudgment Interest2                              TBD
   Total (Not Including Prejudgment Interest)         $12,907,633 (to date)


       Soo Line is entitled to recover its attorneys' fees, expenses, and costs in the instant

litigation under Rule 54(d) by virtue of the Court's Memorandum Opinion and Order finding

WCL liable for breach of the APA, and by operation of Section 19(a) of the APA, which allows

Soo Line to recover attorneys' fees resulting from WCL's breach of the APA. See Chamberlain

Mfg. Co. v. Maremont Corp., 1995 WL 769782, at *6 (N.D. Ill. Dec. 29, 1995).

       2
          Soo Line will seek an order awarding prejudgment interest by separate motion, depending on
the Court's resolution of this motion and any other motions that may be filed by WCL.




                                                  2
    Case: 1:16-cv-04271 Document #: 86 Filed: 10/12/18 Page 3 of 7 PageID #:4384



       With respect to attorneys' fees, expenses, and costs incurred by Soo Line in the Kreher

Park litigation, the parties previously sought, and the Court permitted, a 60-day period for

discovery following the Court's resolution of the summary judgment motions [Docket Nos. 35,

37]. Soo Line submits, however, that the procedure under Local Rule 54.3(d) is a reasonable and

practical way to establish not only Soo Line's attorneys' fees, expenses, and costs in this action,

but also the amount of Soo Line's attorneys' fees, expenses, and costs in the underlying Kreher

Park litigation.3 All of these amounts can be readily established using the Local Rule 54.3(d)

process, which requires Soo Line and WCL to do the following:

               Within 21 days after judgment, or within a time otherwise set by the Court, Soo
                Line must provide to WCL its time and work records (redacted as necessary to
                protect privilege); must inform WCL of the hourly rates claimed for each
                lawyer, paralegal, or other person and provide other information to support those
                claimed rates; and must provide evidence of its related nontaxable expenses.

               If no agreement is reached with WCL after Soo Line provides this information,
                WCL shall, within 21 days of receiving the information, disclose the total
                amount of attorney's fees that it has paid (and incurred but not paid) for the
                litigation. WCL must also furnish the following additional information as to any
                matters remaining in dispute: time and work records of WCL's counsel
                pertaining to the litigation (redacted as necessary to protect privilege); evidence
                of hourly rates for all billers paid by WCL during the litigation; evidence of
                specific expenses incurred or billed in connection with the litigation, and the
                total amount of such expenses; and any evidence WCL will use to oppose Soo
                Line's requested hours, rates, or related nontaxable expenses.

               Within 14 days after the above exchange of information, Soo Line and WCL
                must identify all hours, billing rates, or related nontaxable expenses (if any) that
                will and will not be objected to; the basis of any objections; and the specific

       3
         While the $5.25 million settlement payment, and the fees, expenses, and costs from the
underlying Kreher Park litigation, are damages caused by WCL's breach of the APA and outside
the scope of a typical Rule 54(d) motion, see Rissman v. Rissman, 229 F.3d 586, 588 (7th Cir.
2000), Local Rule 54.3 nonetheless provides a robust procedure for the parties to address any
factual disputes with respect to Soo Line's damages, fees, expenses, and costs. Indeed, were the
Court to formally re-open discovery in this case, the parties would likely agree to the same or a
very similar procedure to address outstanding issues regarding these amounts, limiting document
requests to invoices and foregoing depositions which are unlikely to be needed.


                                                3
    Case: 1:16-cv-04271 Document #: 86 Filed: 10/12/18 Page 4 of 7 PageID #:4385



                hours, billing rates, and related nontaxable expenses that in the parties'
                respective views are reasonable and should be compensated. Soo Line and WCL
                thereafter are required to attempt to resolve any remaining disputes.

               If matters remain in dispute, the parties must prepare a joint statement listing,
                among other things, the total amount of fees and related nontaxable expenses
                claimed by Soo Line; the total amount of fees and related nontaxable expenses
                that WCL deems should be awarded; and a brief description of each of the
                parties' specific disputes. Soo Line and WCL are required to cooperate to
                complete preparation of this joint statement no later than 70 days after the entry
                of judgment, unless the Court orders otherwise.

See Local Rule 54.3(d)-(f).Soo Line specifically requests that the Court set timelines for this

process, with Soo Line's disclosures to be made not more than 21 days from the date of the

Court's order on this motion.

       Because Soo Line does not believe there is any reasonable factual basis to contest the

damages in the underlying litigation relating to the settlement payment or expert witness fees and

costs, this process summarized above will fully address the remaining matters subject to

resolution.4 Moreover, in the event the Court determined that some legitimate dispute existed

with respect to damages relating to the settlement amount, expert fees, and costs in the

underlying Kreher Park litigation, the parties can easily include as part of this process the

evidentiary basis for the $5.25 million (plus interest) settlement payment and the basis for the

amount of Soo Line's expert fees and costs in the Kreher Park litigation. In short, the Rule

54.3(d) process is tantamount to the discovery process the parties had initially requested from the

Court. See Centerpoint Energy Servs., Inc. v. WR Prop. Mgmt., LLC, 2013 WL 1222312, at *2




       4
         There is no factual dispute between the parties regarding the amount of the $5.25
million settlement payment and the interest paid by Soo Line. Both WCL and Soo Line sought
the identical settlement amount in their claim and counter-claim, and Soo Line's settlement
amount was corroborated during discovery.


                                                4
    Case: 1:16-cv-04271 Document #: 86 Filed: 10/12/18 Page 5 of 7 PageID #:4386



(N.D. Ill. Mar. 25, 2013) (allowing parties to submit post summary judgment briefing on

damages rather than reopening discovery).

       WCL indicated during the meet-and-confer on this motion that it will move the Court to

amend the Judgment under Rule 59(e), both to formally reopen discovery on Soo Line's damages

(and extend the appeal deadline), and apparently to attempt to re-litigate the scope of its liability

under the APA. With respect to WCL's liability, the Court has now issued a thoroughly reasoned

Memorandum Opinion and Order following the parties' submission of hundreds of pages of

briefing. Any attempt by WCL to re-litigate its liability should be swiftly and summarily denied.

With regard to discovery, as noted above, formal discovery on damages is unnecessary at this

point, and the procedure outlined by Local Rule 54.3 is more than adequate to allow the parties

to establish the amount of fees, expenses, and costs owed to Soo Line. Indeed, WCL's counsel

acknowledged during the meet-and-confer that the Rule 54 process appears to be a reasonable

approach to proceeding, but that WCL nonetheless will seek to reopen the Judgment before

proceeding with the Rule 54 process.

       Given WCL’s stated intention, in the event the Court were to determine the Judgment

should be amended under Rule 59(e) before allowing this process to proceed, Soo Line requests

that any amendment be limited to specifically identifying Soo Line's damages of $5.25 million

plus interest ($8,260.24), along with all attorneys' fees, expenses, and costs from the underlying

Kreher Park litigation and the instant litigation, which amount will be determined under the Rule

54 process discussed above.

       In sum, Soo Line moves the Court for an Order for attorneys' fees, expenses, and costs,

and respectfully requests that the Court set deadlines for the exchange of fee, expense, and cost




                                                 5
    Case: 1:16-cv-04271 Document #: 86 Filed: 10/12/18 Page 6 of 7 PageID #:4387



information set forth in Local Rule 54.3(d), with Soo Line's disclosures to begin within 21 days

of the Court's order on this motion.




                                            Respectfully submitted,

                                            Soo Line Railroad Company

Dated: October 12, 2018                     /s/ Andrew W. Davis
                                            Andrew W. Davis (pro hac vice) (MN #0386634)
                                            Nathan E. Endrud (pro hac vice) (MN #0389459)
                                            STINSON LEONARD STREET LLP
                                            50 South Sixth Street, Suite 2600
                                            Minneapolis, MN 55402
                                            Telephone: (612) 335-1500
                                            Facsimile: (612) 335-1657
                                            Gregory A. Fontaine (pro hac vice) (MN #0131908)
                                            Aleava R. Sayre (pro hac vice) (MN #0386491)
                                            STOEL RIVES LLP
                                            33 South Sixth Street, Suite 4200
                                            Minneapolis, MN 55402
                                            Telephone: (612) 373-8800
                                            Facsimile: (612) 373-8881
                                            Michael J. Hughes (IL #6201324)
                                            NEAL, GERBER & EISENBERG LLP
                                            Two North LaSalle Street, Suite 1700
                                            Chicago, IL 60602-3801
                                            Attorneys for Defendant and Counterclaim
                                            Plaintiff Soo Line Railroad Company




                                               6
   Case: 1:16-cv-04271 Document #: 86 Filed: 10/12/18 Page 7 of 7 PageID #:4388



                              CERTIFICATE OF SERVICE

       I, Andrew W. Davis, an attorney, hereby certify that a copy of the foregoing Motion for
Fees, Expenses, and Costs was served on counsel for all parties electronically via the CM/ECF
system on October 12, 2018.

Dated: October 12, 2018                    /s/ Andrew W. Davis
                                           Andrew W. Davis




                                              7
